Citation Nr: 1702819	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent prior to February 5, 2016, and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine, to include entitlement to a TDIU prior to February 5, 2016.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 





INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968 and from April 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2016).  The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board finds that further development is warranted before the claim is decided.  

A May 2008 VA peripheral nerves examination indicates a diagnosis of L5 sensory radiculopathy.  A December 2013 VA electromyography (EMG) /nerve conduction study report of the right lower extremity is negative for radiculopathy.  A July 2014 VA spine examination includes the Veteran's report that he experienced pain down both legs. The examiner attributed the Veteran's lower leg pain to his nonservice-connected peripheral vascular disease due, in part, to the results of a December 2013 VA electromyography EMG study.  According to the examiner, the December 2013 EMG was negative for "radiculopathy of peripheral neuropathy" for the right lower extremity.  However, the July 2014 examiner did not identify any objective findings to support her conclusion with regard to the Veteran's left leg.  No nerve conduction studies were conducted.  The examiner further commented that the Veteran had no diagnosis or symptoms of lumbar radiculopathy, and in so doing, did not acknowledge the Veteran's 2008 diagnosis of radiculopathy.  As it was unclear from the medical evidence whether radiculopathy associated with the service-connected back disability had been present during any portion of the period on appeal, the Board remanded the case for another examination to determine the current severity of his low back, to include all neurological impairments of his disability.

The Veteran underwent a VA spine examination in February 2016, during which he reported experiencing occasional pain that radiates to his legs.  The examination revealed decreased bilateral lower ankle sensation.  The Veteran also underwent a VA peripheral nerve examination in February 2016, during which sensory neuropathy of the lower extremities was diagnosed.  In providing this diagnosis, the examiner noted that the Veteran experienced mild numbness of his lower extremities.  The examiner concluded that the etiology of the Veteran's neuropathy of the lower extremities was unknown.  It is still unclear whether the Veteran's current peripheral neuropathy of the lower extremities is due to his service-connected low back disorder or his non-service connected peripheral vascular disease.  Therefore, another VA examination is necessary, and the rationale for all opinions offered must be provided. 

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  Specifically, ongoing VA outpatient treatment records dated from May 2016 to the present should be obtained and associated with the record.

Accordingly, the case is REMANDED to the AOJ for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records for the period from May 2016 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination in order to determine the current nature and severity of all neurological impairments associated with his service-connected low back disability that were present during the period of the claim (since 2006).  All pertinent evidence of record should be made available to and reviewed by the examiner.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The examiner is asked to list all neurological impairments of the lower extremities, as well as any other neurological impairment associated with the low back disability that has been present at any point since 2006.  In listing the diagnoses, the examiner should consider the 2008 diagnosis of L5 radiculopathy, and peripheral neuropathy of the lower extremities.  If the examiner is of the opinion that this disability has resolved or that diagnosis was not accurate, an explanation for this opinion should be set forth.  Ultimately, the examiner should opine as to whether the Veteran has had any neurological impairment associated with his low back disability at any point since 2006, even if the disability subsequently resolved.  

A rationale for all opinions offered should be provided.  

3.  Then, the AOJ should readjudicate the issue on appeal to include entitlement to a TDIU prior to February 5, 2016.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


